Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating a number of prison disciplinary rules. The Attorney General has advised that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. In view of this and since petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Rock v Fischer, 57 AD3d 1144, 1145 [2008]; Matter of Deal v Rivera, 56 AD3d 834 [2008]).
Cardona, PJ., Spain, Kane, Malone Jr. and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.